Citation Nr: 1625528	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from January 1988 to September 1995 and from October 1 to 27, 2001, and served in the Michigan Air National Guard from August 2002 to July 2006, with periods of active and inactive duty for training.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the March 2012 decision, the RO considered the claim for service connection for diabetes mellitus as reopened.  Even so, the Board must consider whether new and material evidence has been submitted to reopen the previously denied claim for service connection for anxiety disorder.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  A December 2006 RO decision denied the claim for service connection diabetes mellitus; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the December 2006 RO decision that denied service connection for a diabetes mellitus raises a reasonable possibility of substantiating the claim. 

3.  The Veteran has current diabetes mellitus that had its onset in active service.






CONCLUSIONS OF LAW

1.  The December 2006 decision that denied the claim of entitlement to service connection for a diabetes mellitus disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received since the December 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The December 2006 RO decision denied service connection for a diabetes mellitus disorder, finding that there was no evidence of treatment for a diabetes disability in the service treatment records and no evidence of a diagnosis of diabetes mellitus within one year of the Veteran's separation from active military service.

The Veteran was notified in writing of the RO's December 2006 determination and her appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the December 2006 decision includes VA and non-VA medical records and examination reports, dated from 1996 to 2016, and the Veteran's written statements in support of her claim.

Added to the record are November 2010 and April 2013 statements from J.H., M.D., the Veteran's endocrinologist since 2007, who reviewed her service treatment records and VA and private medical records (4/22/11 VBMS Medical Treatment Record Non-Government Facility, p.1; 5/22/13 VBMS Medical Treatment Record Non-Government Facility, p. 1).  Dr. J.H. opined that it was at least as likely as not that the Veteran was diabetic while she was in the military service based on the abnormal glucose in 1990 and, based on the documented hemoglobin Alc in early 2005 of 9.5 percent, she was diabetic and she was a poorly controlled diabetic at that time.

The new medical and other evidence, relates to the previously unestablished elements of a current diabetes disability and a link between current diabetes mellitus and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  Shade, 24 Vet. App. at 117-20.

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2015). 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2015).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2015).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d at 1331.

A layperson is competent to report on the onset and continuity of her current symptomatology.  See 38 C.F.R. § 3.159(a) (2015); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Analysis

The Veteran has diabetes mellitus that was diagnosed in 2005.  See November and April 2013 statements from Dr. J.H. and December 2014 VA medical opinion.  

Service connection requires evidence of a current disability related to active service. 38 C.F.R. § 3.303.  There is conflicting evidence as to the latter element.

Service treatment records do not discuss treatment for diabetes mellitus.  A February 1990 medical record shows that the Veteran had a blood sugar of 103 with a range of normal from the lab as 75-110 (5/22/13 VBMS Medical Treatment Record-Government Facility, p. 1).  

A February 1991 periodic service examination report includes laboratory test results showing a hemoglobin of 12.7 percent and a triglyceride level of 190 (normal range was 35-160) (5/22/13 VBMS Medical Treatment Record-Government Facility, p.1).  Under the summary of defects, the examiner noted an elevated triglyceride level and low HDL for which a change in diet and exercise pattern was recommended.

March 2005 private laboratory results showed a hemoglobin Alc of 9.2 percent, a cholesterol level of 216, and a triglyceride level of 284, according to an October 2005 private cardiology record (12/14/15 VBMS STR Medical Photocopy, p. 9).

The medical evidence includes March 2005 private hospital discharge instructions indicating that insulin was newly prescribed for the Veteran, who was also provided with diabetic instructions (6/5/15 VBMS Medical Treatment Record Non-Government Facility, pps. 1, 5).

An August 2005 private laboratory report reflects a glucose level of 345, considered high, a hemoglobin A1c of 10.5 percent also considered high, and a note that less than 6 percent was non-diabetic (5/22/13 VBMS Medical Treatment Record Non Government Facility, pps. 1-3).

In September 2005, a private cardiologist noted that the Veteran's past medical history was significant for recently discovered diabetes mellitus (6/2/15 VBMS STR-Annotated (first set), pps. 113-114).  Her medical problems included Type 2 diabetes mellitus recently discovered.  

Diabetes was reportedly diagnosed in October 2005, according to an April 2006 private medical record (4/10/06 VBMS Medical Treatment Record Non Government Facility, p. 91).

Service treatment records include a January 2006 clinical entry that the Veteran was seen for a profile update (6/2/15 VBMS STR-Annotated (3rd set), p. 31).  She brought paperwork regarding diabetes mellitus and tachycardia.  The Veteran needed a Medical Examination Board in regard to her condition and the examiner suspected disqualification.

A February 2006 service memorandum and clinical record indicate that the Veteran's Report of Medical Examination found her medically disqualified for worldwide duty (6/2/15 VBMS STR-Annotated (3rd set), pps. 30-31).  She was not to perform any military duty.  The basis for disqualification was not described.

In his November 2010 and April 2013 statements, Dr. J.H., the Veteran's endocrinologist explained that he treated her since 2007.  He reviewed her service treatment records, and VA and private medical records, that showed she was diagnosed with diabetes in early 2005.  Her hemoglobin Alc was 9.1 percent.  At the same time, she had microalbuminuria that was positive and that suggested that she was diabetic for some time.  

The physician noted that the Veteran had history of high triglycerides that could also be related to high blood sugar.  In 1990, her fasting blood sugar was 103 that was abnormal and consistent with impaired fasting glucose. 

Dr. J.H. opined that it was at least as likely as not that the Veteran was diabetic while she was in military service, based on the abnormal glucose in 1990, and based on the documented hemoglobin Alc in early 2005 of 9.5 percent she was diabetic and she was a poorly controlled diabetic at that time.

In October 2011, a VA nurse practitioner examined the Veteran.  The examiner reported that the Veteran was medically discharged from the Air National Guard in 2006 or 2007 due to diabetes (10/26/11 VBMS VA Examination, p. 5).  During a weekend drill in 2005, the Veteran experienced a rapid heart rate, was referred to a cardiologist for testing, and was diagnosed with tachycardia and diastolic dysfunction.  During the evaluation of the tachycardia, the Veteran's blood work noted an elevated hemoglobin Alc, and she was told she was borderline diabetic and treated with exercise.  The Alc continued to rise and she was started on Metformin.  Due to ongoing elevated blood pressure, she was referred to an endocrinologist whom she saw regularly.

The examiner opined that the Veteran's diabetes mellitus was less likely as not incurred in or caused by active military service.  The examiner's rationale was that the Veteran was not on military active duty at the time of the diagnosis of diabetes mellitus, type II.  There was no medical documentation that the diabetes onset occurred during military active duty in the Air National Guard.

In December 2014, a VA physician reviewed the Veteran's medical records and opined that it was less likely than not (less than a 50 percent probability) that the Veteran's diabetes mellitus was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was not seen for nor treated for diabetes while on active duty military service.  

The examiner noted that, in February 1990, the Veteran had a blood sugar of 103 with a range of normal from the lab as 75-110.  This lab value, that was not noted to be fasting, was not indicative of diabetes.  It was also not indicative of impaired fasting glucose as it was not noted to be fasting and was a lab value taken in the emergency room as part of the work up of an unrelated condition.  One blood sugar was not indicative of any diabetic condition and needed to be repeated for verification.  However, as it was normal, there was no indication to do this.

The examiner observed that, in March 2005, the Veteran had civilian lab work with an A1c of 9.2 percent.  An August 2005 A1c of 10.5 percent confirmed diabetes.  In September 2005, it was noted that she had a microalbumin of 1.8.  There was no reference range given by the lab.  However, her microalbumin/creatinine ratio was 14, which was in the normal range of less than 30.  One microalbumin reading was not indicative of any disease state as there had to be verification on repeat testing.  Microalbumin can be seen in numerous conditions besides diabetes, including blood in the urine, fever, some medications, vigorous exercise, urinary tract infections, kidney disease.  It was not a predictor of how long one has had diabetes with absolute certainty.  On October 26, 2011, it was noted that her microalbumin was 2.2 with a normal range of 0-16.7.

The VA physician stated that, although high triglycerides can be associated with diabetes, it cannot be used as a predictor of when one became diabetic.  High triglycerides can also be seen with other conditions such as hypothyroidism, obesity, eating more calories than one burns, alcohol use, family history.  

In the physician's opinion, the Veteran was not on active duty military service when she was diagnosed with diabetes.  There was no medical evidence of her being seen or treated for diabetes while on active duty military service.  The weight of the medical literature was against being in the National Guard as causing diabetes and it was less likely that she became diabetic while on active duty for the Guard.  The Veteran's diabetes was less likely than not related to, had its onset during, or was caused by her active military duty.

The record shows that the Veteran's diabetes mellitus was diagnosed in approximately September 2005.  She was medically discharged from the Air National Guard in 2006 evidently, in part, due to diabetes.  The record does not show that diabetes was diagnosed during a period of active duty for training (see 6/2/15 VBMS Military Personnel Record-with orders to local annual training dated to January 2006).  Even assuming, arguendo, diabetes was diagnosed within a year after such service, presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. at 474.

The October 2011 and December 2014 VA examiners provided opinions that are of limited probative value as they seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

In November 2010 and April 2013, Dr. J.H., the private endocrinologist, did not find the Veteran's diabetes disability inconsistent with the circumstances of her military service and offered an opinion that associated the Veteran's diabetes mellitus with active service.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

Given Dr. J.H.'s medical expertise and extended clinical relationship with the Veteran, the Board finds the endocrinologist's opinion at least as probative and persuasive as the opinions of October 2011 and December 2014 VA examiners.  Id.  As the pertinent evidence regarding nexus is in equipoise, the Board finds that the benefit of the doubt rule dictates that this tie goes to the Veteran.  

In sum, the weight of the evidence reflects that the Veteran had an elevated blood sugar finding while in active service, has a current diabetes disorder, and a probative medical opinion of record links the current disability to service.  As such, the Board finds that the criteria for service connection for the current diabetes mellitus disorder are met.  38 U.S.C.A. §§ 1110,1131, 5107(b); 38 C.F.R. § 3.102, 3.303.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


